 



Exhibit 10.26
SUBLEASE AGREEMENT
          THIS SUBLEASE AGREEMENT (this “Sublease”) is made as of November 30,
2006, by and between THOMAS WEISEL PARTNERS GROUP INC., a Delaware corporation
(“Sublessor”) and GYROGRAPHIC COMMUNICATIONS INC., a California corporation
(“Sublessee”).
          The parties enter this Sublease on the basis of the following facts,
understandings and intentions:
          A. Sublessor is the tenant under that certain Standard Office Lease
for 88 Kearny dated as of January 10, 2000, as amended by the First Amendment to
Office Lease dated as of February 1, 2000, the Second Amendment to Office Lease
dated as of June 21, 2000 and the Third Amendment to Office Lease dated as of
October 29, 2003; a copy of which is attached hereto as Exhibit A (the “Master
Lease”), between Sublessor and Teachers Insurance and Annuity Association of
America, for the benefit of its separate Real Estate Account (“Landlord”), of
premises more particularly described therein located on the 13th and 21st Floors
of 88 Kearny Street, San Francisco, California (the “Building”);
          B. The premises to be sublet pursuant to this Sublease includes
approximately Eight Thousand Nine Hundred and Ninety-Seven (8,997) net rentable
square feet of space consisting of the entire 21st floor (the “Subleased
Premises”); and
          C. Sublessor desires to sublease to Sublessee the Subleased Premises,
and Sublessee desires to sublease the Subleased Premises from Sublessor,
together with all of Sublessor’s right, title and interest in and to the
personal property of Sublessor listed and scheduled on Exhibit B attached hereto
(the “Personal Property”).
          NOW, THEREFORE, the parties agree as follows:

  1.   Agreement to Sublease. Subject to the terms and conditions of this
Sublease and to Landlord’s written consent, Sublessor hereby subleases to
Sublessee and Sublessee subleases and hires from Sublessor the Subleased
Premises, including the Personal Property and the voice, data and cabling
existing in the Subleased Premises.     2.   Sublessor Warranties. Sublessor
warrants to Sublessee that the Master Lease has not been amended or modified
except as expressly set forth in this Sublease; that Sublessor, to the best of
its knowledge, is not now, and as of the commencement of the Term (defined in
this Sublease) of this Sublease will not be, in default or breach of any of the
provisions of the Master Lease; and that Sublessor has no knowledge of any claim
by Master Landlord that Sublessor is in default or breach of any of the
provisions of the Master Lease.     3.   Term. The Subleased Premises will be
delivered by Sublessor to Sublessee on January 1, 2007, and the sublease term
shall commence upon such delivery and shall end on May 31, 2010 (the “Sublease
Term”).     4.   Rent and Additional Charges.

 



--------------------------------------------------------------------------------



 



  (a)   Sublessee shall pay to Sublessor as rent for the Subleased Premises (the
“Sublease Rent”) the amount of $30,739.75 per month (forty-one dollars and
00/100th ($41.00) per rentable square foot per year) for the Sublease Term,
provided there shall be no obligation to pay Sublease Rent for the first month
of occupancy (January 1-January 31, 2007). The Sublease Rent shall be paid in
advance on the first day of each calendar month during the Sublease Term
commencing on February 1, 2007. Delivery is subject to the move-out of the
current tenant (Gateway Container Corporation) and is beyond the control of
Sublessor. If the current tenant moves out early, Sublessor shall grant
Sublessee early occupancy for the purpose of Sublessee’s initial fixturization
and move-in. If for any reason Sublessor does not deliver Possession to
Sublessee on the Commencement of the Term, Sublessor will not be subject to any
liability for this failure, the Termination Date will not be extended by the
delay, and the validity of this Sublease will not be impaired. Rent will be
abated until delivery of Possession. However, if Sublessor has not delivered
Possession to Sublessee within thirty (30) days after the Commencement Date, at
any time after that and before delivery of Possession, Sublessee may give
written notice to Sublessor of Sublessee’s intention to cancel this Sublease.
The notice will set forth an effective date for the cancellation, which will be
at least ten (10) days after delivery of notice to Sublessor. If Sublessor
delivers Possession to Sublessee on or before this effective date, this Sublease
will remain in full force. If Sublessor fails to deliver Possession to Sublessee
on or before this effective date, this Sublease will be canceled. Upon
cancellation, all consideration previously paid by Sublessee to Sublessor on
account of this Sublease will be returned to Sublessee, this Sublease will have
no further force, and Sublessor will have no further liability to Sublessee
because of this delay or cancellation. If Sublessor permits Sublessee to take
Possession prior to the commencement of the Term, the early Possession will not
advance the Termination Date and will be subject to the provisions of this
Sublease, including, without limitation, the payment of rent.     (b)   In
addition Sublessee shall be responsible, and pay, for any additional charges and
expenses imposed by Landlord pursuant to the Master Lease as applicable to the
Subleased Premises; provided the Base Year (as defined in the Master Lease)
shall be calendar year 2007. In addition, Sublessee shall be responsible for all
other expenses related specifically to Sublessee’s use and occupancy of the
Premises (e.g., after-hours HVAC, additional cleaning, excess utilities, etc.).
If the Master Lease provides for payment by Sublessor of Operating Costs on the
basis of an estimate, then as and when adjustments between estimated and actual
Operating Costs are made under the Master Lease, the obligations of Sublessor
and Sublessee will be adjusted in the same manner. If this adjustment occurs
after the expiration or earlier termination of the Term, the obligations of
Sublessor and Sublessee under this Subsection will survive this expiration or
termination. Sublessor will, on request by Sublessee, furnish Sublessee with
copies of all statements submitted by Master Landlord of the actual or estimated
Operating Costs during the Term.     (c)   Sublessee shall fulfill its
obligations with regard to the Sublease Rent by timely payment of such Sublease
Rent to Sublessor.

  4   Master Lease. Except as otherwise expressly provided in this Sublease, the
covenants, agreements, conditions, agreements, provisions and conditions of the
Master Lease—to the extent that they relate to the Subleased Premises and are
not inconsistent with the

2



--------------------------------------------------------------------------------



 



      terms of this Sublease—are hereby made a part of and incorporated by
reference into this Sublease as though set out in full in this Sublease. The
rights and obligations of the Tenant under the Master Lease will be deemed to be
the rights and obligations of Sublessee under this Sublease, and will inure to
the benefit of, and be binding on, Sublessee. As between the parties to this
Sublease only, in the event of a conflict between the terms of the Master Lease
and the terms of this Sublease, the terms of the Sublease shall control.

  5   Performance by Sublessor. Sublessee recognizes that Sublessor is not in a
position to render any services or to perform any of the obligations required of
Landlord under the terms of the Master Lease. Therefore, despite anything to the
contrary contained in this Sublease, Sublessee agrees that performance by
Sublessor of its obligations under this Sublease is conditioned upon performance
by Landlord of its corresponding obligations under the Master Lease, and
Sublessor will not be liable to Sublessee for any default of the Landlord under
the Master Lease. Sublessor will exercise due diligence in attempting to cause
Master Landlord to perform its obligations under the Master Lease for the
benefit of Sublessee. If the Master Lease terminates, at the option of Master
Landlord, this Sublease will terminate and the parties will be relieved of any
further liability or obligation under this Sublease. However, if the Master
Lease terminates as a result of a default or breach by Sublessor or Sublessee
under this Sublease or the Master Lease, the defaulting party will be liable to
the nondefaulting party for the damage suffered as a result of the termination.
Regardless, if the Master Lease gives Sublessor any right to terminate the
Master Lease in the event of the partial or total damage, destruction, or
condemnation of the Master Premises or the building or project of which the
Master Premises are a part, the exercise of this right by Sublessor will not
constitute a default or breach.     6   Deposit. Intentionally omitted.     7.  
Right of Direct Tenancy. Sublessor reserves the right to assign its interest
hereunder to Landlord, in which case this Sublease shall become a direct lease
between Landlord and Sublessee. At Landlord’s election, Sublessee shall
thereafter execute a new lease reflecting the terms and conditions of this
Sublease, and Sublessee shall thereafter be relieved of any and all liability to
Sublessor under the terms of this Sublease If the Master Lease terminates,
Subtenant will, if requested, attorn to Master Landlord and recognize Master
Landlord as Sub-landlord under this Sublease. However, Subtenant’s obligation to
attorn to Master Landlord will be conditioned on Subtenant’s receipt of a
nondisturbance agreement.     8.   Condition of Subleased Premises.
Notwithstanding anything to the contrary in the Master Lease, Sublessee accepts
the Subleased Premises in their “AS IS” condition. Sublessee acknowledges and
agrees that neither Sublessor nor Landlord has undertaken any obligation to make
or agreed to make any alterations or improvements to the Subleased Premises for
Sublessee’s use or occupancy thereof. Any alterations and additions to the
Subleased Premises made by Sublessee shall be made in accordance with the Master
Lease, and shall be subject to prior written approval by Sublessor and Landlord.
At the expiration of the Sublease Sublessee shall leave the Subleased Premises
in broom clean condition and otherwise in the condition called for in Article 29
of the Master Lease; provided in no event will Sublessee have any obligation to
remove any improvements or alterations existing in the Subleased Premises as of
the Commencement Date.

3



--------------------------------------------------------------------------------



 



  9.   Default. The occurrence of any of the following shall constitute a
default by Sublessee under this Sublease:

(a) The failure to perform any covenant, liability or obligation, as and when
performance is due, under this Sublease;
(b) The occurrence of any Event of Default, as that term is defined in
Article 19 of the Master Lease as the result of any act or omission of
Sublessee.
The occurrence of any default by Sublessee under this Sublease shall entitle
Sublessor to each and all of the rights and remedies afforded Landlord upon the
occurrence of an Event of Default under the Master Lease.

  10.   Indemnity Sublessee agrees to defend, indemnify and hold Sublessor and
Landlord free and harmless from and against any and all claims, loss liability
or demand for injury or death to persons or damages to property occurring in, on
or about the Subleased Premises, except for such claims, loss, liability or
demand which are due solely to the gross negligence or willful misconduct of
Sublessor or its employees or agents.     11.   Insurance. Sublessee agrees to
secure, at its expense, the public liability and property damage insurance with
respect to the Subleased Premises required to be obtained by Tenant under the
Master Lease from an insurer meeting the standards thereof. Sublessor and
Landlord shall be named as additional insureds in said policy or policies, and
Sublessee agrees to provide Sublessor and Landlord with a certificate of
insurance or other suitable evidence of said insurance. Sublessee hereby waives
on behalf of itself and on behalf of its insurers any and all rights of recovery
against Sublessor, Landlord and the officers, employees, agents and
representatives of Sublessor or Landlord on account of damage occasioned to
Sublessee or its property or the properties of others under its control caused
by fire or any of the extended coverage risks described in the Master Lease to
the extent that such loss or damage is insured against under any insurance
policy in force at the time of such loss or damage. Sublessee shall give notice
to its insurance carrier or carriers of the foregoing waiver of subrogation.    
12.   Notices. All notices or demands of any kind required or desired to be
given by Sublessor or Sublessee hereunder shall be in writing and shall be
deemed delivered forty-eight (48) hours after depositing the notice or demand in
the United States mail, certified or registered, postage prepaid, addressed to
the Sublessor or Sublessee respectively, at the addresses set forth after their
signatures at the end of this Sublease.     13.   Brokers. Sublessor will pay
Cushman & Wakefield of California, Inc. a brokerage agreement pursuant to a
separate agreement and shall pay a fee to CAC Group. All brokerage commissions
shall be paid half upon full sublease execution (inclusive of Landlord’s
consent), and the other half upon the Sublease Term commencement. Except for
Cushman & Wakefield of California, Inc. and CAC Group, Sublessor and Sublessee
each hereby represent and warrant that neither party has dealt with any other
broker or finder in connection with this Sublease and the transactions
contemplated hereby and each party agrees to indemnify, defend and hold harmless
the other from and against any and all claims or liabilities for brokerage
commissions or finder’s fees arising out of that party’s acts in connection with
this Sublease.

4



--------------------------------------------------------------------------------



 



  14.   Consent of Landlord. The Landlord’s written consent to this Agreement in
accordance with the terms of Article 15 of the Master Lease is a condition
precedent to the validity of this Sublease. If the Landlord’s consent has not
been obtained and a copy of that consent delivered to Sublessee by the thirtieth
(30) )day following the date of this Sublease, Sublessee shall thereafter have
the right to terminate this Subleasethis Agreement shall automatically terminate
and the parties shall be released from any and all further obligations under
this Agreement and the prepaid Sublease Rent and any Security Deposit shall be
promptly returned to Sublessee. If, however, Sublessor delivers to Sublessee the
consent of Landlord on or before the Termination Date, the condition subsequent
set forth in this Section 14 shall be satisfied and this Agreement shall
continue in full force and effect.     15.   Signage. Sublessee, at its sole
cost and expense, shall have the right to include its name on the building
directory (lobby) and on the elevator lobby of the 21st floor.     16.   Entire
Agreement. All prior understandings and agreements between Sublessor and
Sublessee are superseded by and merged into this Sublease, which alone fully and
completely sets forth the understanding of Sublessor and Sublessee. This
Sublease may not be amended or modified in any respect whatsoever except by an
instrument in writing signed by Sublessor and Sublessee and consented to in
writing by Landlord.     17.   Attorney’s Fees. If either party commences an
action against the other in connection with this Sublease, the prevailing party
will be entitled to recover costs of suit and reasonable attorney fees.

          IN WITNESS WHEREOF, the parties hereto have executed this Sublease on
the day and year first above written.

           
SUBLESSEE
  SUBLESSOR
 
          GYROGRAPHICS COMMUNICATIONS INC.   THOMAS WEISEL PARTNERS GROUP INC.
 
         
By: 
  /s/ Garry K. McGuire   By:  /s/ Shaugn Stanley 
 
         
 
  Its: President     Its: Partner 
 
         
 
      One Montgomery Tower, 37th floor
 
      San Francisco, California 94104

5



--------------------------------------------------------------------------------



 



LANDLORD’S CONSENT
TO
SUBLEASE AGREEMENT
CONSENT OF LANDLORD TO SUBLEASE
     TEACHERS INSURANCE AND ANNUITY ASSOCIATION OF AMERICA, for the benefit of
its Separate Real Estate Account (“Landlord”), under that certain Standard
Office Lease dated January 10, 2000, as amended (the “Master Lease”), between
Landlord and THOMAS WEISEL PARTNERS GROUP INC., a Delaware corporation,
successor-in-interest to Thomas Weisel Partners Group LLC, a Delaware limited
liability company (“Tenant”), as tenant, whereby Tenant leases approximately
17,919 rentable square feet of space known as Suite 1300 and Suite 2100 (the
“Leased Premises”) of the building located at 88 Kearny Street, San Francisco,
California (the “Building”), hereby consents to the sublease (“Sublease”) of a
portion of the Premises consisting of the 21st floor (the “Premises”) by Tenant
to GYROGRAPHIC COMMUNICATIONS INC., a California corporation (“Subtenant”).
Landlord’s consent is not intended, and shall not be construed (i) to modify or
otherwise affect any of the provisions of the Master Lease, or to release Tenant
from any of its obligations and duties under the Master Lease, (ii) as a waiver
of any of Landlord’s rights under the Master Lease, (iii) as an authorization or
a consent by Landlord to any assignment of the interest of Tenant in the Master
Lease or to the further subleasing of the Premises, and (iv) as binding or
obligating Landlord in any manner whatsoever with respect to any of the
covenants, undertakings, representations, warranties or agreements contained in
that certain Sublease Agreement dated November 30, 2006 (the “Sublease
Agreement”) between Tenant and Subtenant, notwithstanding anything to the
contrary contained therein.
     Notwithstanding the foregoing, it is a condition to Landlord’s consent to
the Sublease that: (i) Subtenant’s occupancy of the Premises and the Sublease
Agreement will be subject and subordinate to the Master Lease and to all
mortgages which are secured, in whole or in part, by the Building; (ii) in the
event Tenant is in default under the Master Lease beyond any applicable notice
and cure periods set forth in Article 19 thereof, Landlord may enforce the
provisions of the Sublease Agreement, if any, including collection of rent
directly from Subtenant; (iii) in the event of termination of the Master Lease
for any reason whatsoever, including, without limitation, a voluntary surrender
by Tenant, or any default by Tenant, or in the event of any re-entry or
repossession of the Premises by Landlord, Landlord may, at its option, either
(a) terminate the Sublease Agreement and Subtenant’s occupancy of the Premises,
or (b) take over all of the right, title and interest of Tenant, as sublessor,
under the Sublease Agreement, in which case the Subtenant will attorn to
Landlord, but that nevertheless Landlord will not (1) be liable for any previous
act or omission of Tenant under the Sublease, (2) be subject to any defense or
offset previously accrued in favor of the Subtenant against Tenant, or (3) be
bound by any previous prepayment by Subtenant of more than one month’s rent,
(iv) Subtenant shall not be entitled to exercise any option(s), if any, which
may have been granted to Tenant under the Master Lease; (v) Subtenant shall name
Landlord as an additional insured on all policies of commercial general
liability insurance maintained by Subtenant with respect to the Premises;
(vi) the Sublease Agreement shall not be modified without Landlord’s prior
written consent and any modification without such consent shall be null and
void; (vii) in accordance with Section 15.d of the Master Lease, Tenant pay to
Landlord as additional rent fifty percent (50%) of all consideration payable to
and for the benefit of Tenant by Subtenant in excess of the rent payable under
the Master Lease for the remainder of the term, and (viii) Tenant pay to
Landlord concurrently with Tenant’s execution and delivery to Landlord of this
Consent of Landlord to Sublease, the sum of up to $1500 for processing and
reasonable attorney’s fees in accordance with the provisions Section 15.b of the
Master Lease.

6



--------------------------------------------------------------------------------



 



This Consent of Landlord to Sublease has been executed this 12th day of
December, 2006.

            LANDLORD:
TEACHERS INSURANCE AND ANNUITY
ASSOCIATION OF AMERICA, for the benefit of
its Separate Real Estate Account
      By:   /s/ Derek M. Landry         Print   Name: Derek M. Landry       
Print   Title: Director     

The undersigned Tenant and Subtenant referred to hereinabove hereby acknowledge
and accept the conditions of Landlord’s consent to the Sublease as described
hereinabove.

                             
TENANT:
      SUBTENANT:            
 
                            Thomas Weisel Partners Group Inc.,       Gyrographic
Communications Inc., a a Delaware corporation       California corporation
 
                           
By:
  /s/ Garry K. McGuire       By:   /s/ Shaugn Stanley            
 
                           
 
  Print Name: Garry K. McGuire           Print Name: Shaugn Stanley            
 
  Print Title: President           Print Title: Partner            

7